COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 26th day of September, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00255-CV                                   (Tr.Ct.No. 2011-DCL-2579)

CAMERON COUNTY, TEXAS,                                                      Appellant,

                                          v.

FRANCISCO SALINAS AND
GREGORIA SALINAS,
INDIVIDUALLY, AND AS
PERSONAL REPRESENTATIVES
OF THE ESTATE OF LUPITA
ESTELLA SALINAS (DECEDENT),                                                Appellees.

                On appeal to this Court from Cameron County, Texas.

                                      

                                   JUDGMENT
On appeal from the 103rd District Court of Cameron County, Texas, from an order
signed April 23, 2013. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted, to the Court on September 26, 2013, on the clerk’s
record, briefs and the parties’ joint motion to dismiss the appeal. The Court, having
examined and fully considered the documents on file, is of the opinion that the motion
should be granted. The joint motion to dismiss is GRANTED, and the appeal is hereby
DISMISSED.

Costs of the appeal are adjudged against appellants, CAMERON COUNTY, TEXAS. It
is further ordered that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK